DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18; and the species of random copolymers of N-isopropylacrylamide and butyl-acrylate, and 3-guanidinopropionic acid as the adhesion-enhancing additive in the reply filed on 6/9/2022 is acknowledged.
Claims 5, 8, 15 and 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2022.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Specific deficiency - Sequences appearing in the specification and claims (Arg-Gly-Asp-Ser) are not identified by sequence identifiers (i.e., “SEQ ID NO:X” or the like) in accordance with 37 CFR 1.831(c). 

Required response – Applicant must provide: 
Proper amendments to the claims and A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required sequence identifiers, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.

Claim Objections
Claim is objected to because of the following informalities:  Claim 1 recites “integer from 0 to 6 (i.e. 0, 1, 2, 3, 4, 5 or 6), the “(i.e. 0, 1, 2, 3, 4, 5 or 6)” is a redundant representation of “integer from “0 to 6” as integers include only whole numbers.  Applicant should delete “(i.e. 0, 1, 2, 3, 4, 5 or 6).” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first monomer having formula 1”, however, the formula has both (1) and (2) thus it’s unclear of the formula presented is formula 1 or formula 2.  For purposes of examination, the instant specification defines the monomer of claim 1 to be formula (1), therefore the claim will be examined as reciting only (1).
Claim 1 recites “wherein X is O or NH”, however, the formula (1) of claim 1 does not have an X group.  For purposes of examination, claim 1 will be interpreted as not reciting “wherein X is O or NH”.
Claim 2 has a formula (2), which has an X, however, X is not defined by the instant claim. For purposes of Examination, as formula (2) in the specification defines X to be O or NH, the claims will be interpreted as reciting these value for X, this also corresponds to the elected species of butyl acrylate as monomer (2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiani (US 2013/0281602) and Patel (Biomacromolecules 2012, 13, 2546−2553).  Saiani is cited on the 1/9/2020 IDS.
Saiani teaches thermo-responsive polymers covalently bound with a peptide and the use of these in the preparation of hydrogels (Abs).  Saiani teaches that the use of thermo-responsive polymers in hydrogels provides environmental sensitive hydrogels, also designated as smart hydrogels. These smart hydrogels can undergo a reversible volume change in response to environmental stimuli such as pressure, pH, temperature or ionic strength making them especially suitable to be used in biomedical and pharmaceutical fields, in particular in the field of cell and tissue culturing, reading on temperature-responsive hydrogel.
Saiani teaches the hydrogel to comprise water [0087-0089].
Saiani teaches the preferred thermo-responsive polymer for use to be poly-N-isopropylacrylamide) (elected first monomer) or a copolymer thereof, this the use of poly-N-isopropylacrylamide) copolymers is prima facie obvious which reads on a first monomer of formula (1) and a second monomer that is different from the first monomer.  A taught copolymer is poly-N-isopropylacrylamide) and acrylic acid [0074].
Saiani teaches the peptide to preferably comprise at least one RGD sequence, such as RGD or  RGDS (reading on Arg-Gly-Asp-Ser amino sequence) [0039]. Saiani teaches these sequences to be cell adhesion promoting sequences (Saiani – claims 2 and 17).
Saiani teaches the resulting hydrogen to be suitable for cell and tissue culture providing improved cell adhesion and cell growth [0014].
Regarding claim 14: Saiani teaches that the hydrogel can further comprise an antibiotic [0078].
However, Saiani does not teach the concentration in which the adhesion-enhancing additive is used and does not teach the claimed failure pressure.
Patel teaches that polymers comprising linear or cyclic RGD at varying concentrations displayed excellent adhesive properties (Abs). Tables 1-2 show different concentrations of RGD (2.5-10% linear and .015-2.5% for cyclic) which were effective for cell adhesion.  
While the prior art is silent on the concentration of adhesion-enhancing additives by weight of the hydrogel as a whole, Patel clearly teaches the concentration of the RGD sequences to be an important factor in cell adhesion, therefore, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to optimize the amount of adhesion-enhancing additives (i.e. RGD or RGDS) to obtain a desired level of cell adhesion which directly affects the failure pressure of the hydrogel.  Therefore, it is the Examiners position that because the art is clear that concentration of adhesion additive can be varied, that the instant difference in concentration would not support the patentability of the claimed invention unless there is evidence indicating such a concentration as critical. MPEP 2144.05(II)(A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Claim(s) 1, 6, 14and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiani (US 2013/0281602) and Patel (Biomacromolecules 2012, 13, 2546−2553), as applied to claims 1, 14 and 17 above, and further in view of Ferruti (Biomacromolecules 2005, 6, 2229-2235).
As discussed above, the prior art makes obvious the limitations of claims 1 and 14, however, they does not teach the adhesion-enhancing additive to be comprise a guanidine-containing compound as recited by instant claim 6.
Ferruti discusses hydrogel and teaches that some oligopeptides are capable of reproducing the receptorial sites of proteins playing a fundamental role in cell adhesion.  The tripeptide RGD is the most popular.  Grafted on a materials surface, it is capable of promoting a strong cell adhesion even at very low surface density.  The peculiar biological properties of RGD seem to be mainly related to the presence of the guanidine side group deriving from arginine.  The decarboxylation product of arginine, agmatine, apparently shares some of the biological properties of RGD (pg. 2229, col. 2).  For instant, PEG hydrogels surface-modified with the introduction of agmatine residues are capable, in contrast with plain PEG hydrogel, to promote cell adhesion (Pg. 2230, col. 1).
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Saiani with those of Ferruti.  One of skill in the art would have been motivated to further modify the surface of the polymer of Saiani with agmatine as the prior art teaches agmatine to share the biological properties of RGD, such as promoting cell adhesion, thus they are both recognized by the prior art to promote cell adhesion and its prima facie obvious to combine art recognized equivalents each taught by the prior art to be used to create a new composition for the same taught purpose (i.e. promote cell adhesion). 

Claim(s) 1-4, 9-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stayton (US 2007/0224241) , Saiani (US 2013/0281602) and Patel (Biomacromolecules 2012, 13, 2546−2553), as evidenced by PubChem.
Stayton teaches temperature- and pH-responsive copolymer compositions and drug delivery devices (Abs).
Stayton teaches  hydrogels ([0006 and 0019] and examples).  The hydrogels comprise block copolymers with blocks of N-isopropylacrylamide ([0010-0014] and examples) and a hydrophobic block [0029].  
Regarding claims 2-3: Stayton teachyes the a suitable hydrophobic block to be butyl acrylate ([0040, 0130-0132] and Fig. 10). As evidenced by PubChem, butyl acrylate is also known as n-butyl acrylate.
Regarding claims 10-11: Stayton teaches the molecular weight to be from 15,000 to 60,000 [0039].  While not specifically stating number average molecular weight (Mn), the examples in paragraphs 130-132 have an Mn within the claimed range (e.g. about 20,000 g/mol).
Regarding claims 12-13: Stayton exemplifies hydrogels having 2, 5, 10 and 20% polymer [0054-0055].  Therefore, there is motivation in the art to prepare hydrogels of the taught copolymer with 2-20 wt% concentrations.
Regarding claim 16: Stayton teaches the N-isopropylacrylamide copolymers to be random [0010].
	Regarding claim 17: Stayton teaches the hydrogel to be suitable as drug delivery devices, therefore, it would have been obvious to add a therapeutic drug, reading on bioactive agent (Stayton – claim 21).
	Regarding claim 9: The broad disclosures of Stayton are silent to the ratio of isopropylacrylamide to the hydrophobic monomer, however, the working examples teach a weight ratio that falls within the claimed ranges.
	For examples, Polymer 4 in table 5, (NIPAAAm-co-PAA)-block-EA-4 (EA being the hydrophobic block ethyl acrylate), has 45.7 mol% of ethyl acrylate (EA, MW of ≈88 g/mol), 4.78mol% acrylic acid (AA, Mw of ≈72g/mol), 8.8% (54.3/100) and the remainder, 49.52mol% (54.3-4.78), being isopropylacrylamide (Iso, Mw of ≈113%).
	The individual weights of the different monomers can be calculated:
		--AA = 4.78mol%	.0478mol*(72g/1mol)= 3.44g;
		--ISO = 49.53mol%	.4953mol*(113/1mol)=55.96g; and
		--EA = 45.7mol%	.457mol*(88/1mol) = 40.216
	Total Weight: 99.606g
	Percent Ratio of Iso to hydrophobic block = Iso 56.17% (55.96/99.606*100) : EA 40.37% (40.216/99.606*100).  Furthermore, the first block is taught to be pH sensitive and thermal sensitive and the units are generally taught as making up 1-50 wt% of the copolymer [0017] for the pH sensitive units.  Therefore, the amount is implicitly disclosed as overlapping.  Moreover, it would have been obvious to select the appropriate percent ratio of each monomer to adjust the properties (pH and thermal sensitivity) of the polymer, including amounts within the claimed range as to adjust the properties.  
	Stayton teaches that suitable therapeutic drugs or diagnostic agents for use include peptides (Stayton – claim 21).
	However, Stayton does not teach the composition to comprise an adhesive-enhancing agent as claimed and have the claimed failure pressure.
Saiani teaches thermo-responsive polymers covalently bound with a peptide and the use of these in the preparation of hydrogels (Abs).  Saiani teaches that the use of thermo-responsive polymers in hydrogels provides environmental sensitive hydrogels, also designated as smart hydrogels. These smart hydrogels can undergo a reversible volume change in response to environmental stimuli such as pressure, pH, temperature or ionic strength making them especially Suitable to be used in biomedical and pharmaceutical fields, in particular in the field of cell and tissue culturing, reading on temperature-responsive hydrogel.
Saiani teaches the preferred thermo-responsive polymer for use to be poly-N-isopropylacrylamide) (elected first monomer) or a copolymer thereof [0074]
Saiani teaches the peptide to preferably comprise at least one RGD sequence, such as RGD or  RGDS (reading on Arg-Gly-Asp-Ser amino sequence) [0039]. Saiani teaches these sequences to be cell adhesion promoting sequences (Saiani – claims 2 and 17).
Saiani teaches the resulting hydrogen to be suitable for cell and tissue culture providing improved cell adhesion and cell growth [0014].
Regarding claim 14: Saiani teaches that the hydrogel can further comprise an antibiotic [0078].
Patel teaches that polymer comprising linear or cyclic RGD are varying concentrations displayed excellent adhesive properties (Abs). Tables 1-2 show different concentration of RGD (2.5-10% linear and .015-2.5% for cyclic) which were effective for cell adhesion.  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed inveinton to modify the teachings of Stayton with those of Sainai and Patel.  One of skill in the art would have been motivated to covalently bound the peptides of Sainai, such as RGDS, to the copolymers of Stayton, as Sainai teaches the taught peptides allow for the formation of hydrogels having improved cell adhesion and tissue growth. One of skill in the art would have a reasonable expectation of success as both Sainai and Stayton teach thermo-responsive polymers including N-iopropylacrylamide monomers used to create hydrogels and Stayton teaches that the peptides can be added.
While the prior art is silent on the concentration of adhesion-enhancing additives by weight of the hydrogel as a whole, Patel clearly teaches the concentration of the RGD sequences to be an important factor in cell adhesion, therefore, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to optimize the amount of adhesion-enhancing additives (i.e. RGD or RGDS) to obtain a desired level of cell adhesion which directly affects the failure pressure of the hydrogel.  Therefore, it is the Examiners position that because the art is clear that concentration of RGD sequence can be varied, that the instant difference in concentration would not support the patentability of the claimed invention unless there is evidence indicating such a concentration as critical. MPEP 2144.05(II)(A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Claim(s) 1-4, 6-7, 9-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stayton (US 2007/0224241), Tran (Surface Science 648 (2016) 371–375) and Purcell (Nat Mater. 2014 June ; 13(6): 653–661) as evidenced by PubChem.
Stayton teaches temperature- and pH-responsive copolymer compositions and drug delivery devices (Abs).
Stayton teaches  hydrogels ([0006 and 0019] and examples).  The hydrogels comprise block copolymers with blocks of N-isopropylacrylamide (reading on temperature sensitive repeating unit, [0010-0014] and examples) and a hydrophobic block [0029].  
Regarding claims 2-3: The hydrophobic block is exemplified as butyl acrylate ([0040, 0130-0132] and Fig. 10). As evidenced by PubChem, butyl acrylate is also known as n-butyl acrylate.
Regarding claims 10-11: Stayton teaches the molecular weight to be from 15,000 to 60,000 [0039].  While not specifically stating number average molecular weight (Mn), the examples in paragraphs 130-132 have an Mn within the claimed range (e.g. about 20,000 g/mol).
Regarding claims 12-13: Stayton exemplifies hydrogels having 2, 5, 10 and 20% polymer [0054-0055].  Therefore, there is motivation in the art to prepare hydrogels of the taught block copolymer with butyl acrylate blocks with 2-20 wt% concentrations.
Regarding claim 16: Stayton teaches the N-isopropylacrymalide copolymers to be random [0010].
	Regarding claim 17: Stayton teaches the hydrogel to be suitable as drug delivery devices, therefore, it would have been obvious to add a therapeutic drug, reading on bioactive agent.
	Regarding claim 9: The broad disclosures of Stayton are silent to the ratio of isopropylacrylamide to the hydrophobic block, however, the working examples teach a weight ratio that falls within the claimed ranges.
	For examples, Polymer 4 in table 5, (NIPAAAm-co-PAA)-block-EA-4 (EA being the hydrophobic block ethyl acrylate), has 45.7 mol% of ethyl acrylate (EA, MW of ≈88 g/mol), 4.78mol% acrylic acid (AA, Mw of ≈72g/mol, 8.8% (54.3/100)) and the remainder, 49.52mol% (54.3-4.78), being isopropylacrylamide (Iso, Mw of ≈113%).
	The individual weights of the different monomers can be calculated:
		--AA = 4.78mol%	.0478mol*(72g/1mol)= 3.44g;
		--ISO = 49.53mol%	.457.4952mol*(113/1mol)=55.96g; and
		--EA = 45.7mol%	.457mol*(88/1mol) = 40.216
	Total Weight: 99.606g
	Percent Ratio of ISO to hydrophobic block = ISO 56.17% (55.96/99.606*100) : EA 40.37% (40.216/99.606*100).  Furthermore, the first block is taught to be pH sensitive and thermal sensitive and the units are generally taught as making up 1-50 wt% of the copolymer [0017] for the pH sensitive units.  Therefore, the amount is implicitly disclosed as overlapping.  Moreover, it would have been obvious to select the appropriate percent ratio to adjust the properties (pH and thermal sensitivity) of the polymer, including amounts within the claimed range as to adjust the properties.  
	Stayton teaches that suitable therapeutic drugs or diagnostic agents can be included (Stayton – claim 20).
	However, Stayton does not teach the composition to comprise an 3-guanidinopropionic acid as recited by instant claim 7.
Tran teaches that matrix metalloproteinases (MMPs) are proteases that destroy the extracellular matrix and have important roles in the foreign body response, wound healing, and disease. Of particular importance is the chronic wound environment in which MMP activity is increased, resulting in destruction of the de novo extracellular matrix.  One potential treatment of these wounds would be to use dressings that are capable of inhibiting MMP activity. In this study, we examined the effect of seven polymer modifiers (2-amino-3-guanidinopropionic acid, arginine, carnitine, citrulline, creatine, 3-guanidino propionic acid, and Nw-nitro-L-arginine) on MMP-13 activity.  MMP-13 is a collagenase that is present in chronic wounds and is zinc dependent. Our results showed that these polymer modifiers were able to inhibit MMP-13 activity to varying degrees. The mechanism of inhibition appears to be
binding zinc to the modifiers.
Purcell teaches bioresponsive hydrogels for on-demand matrix metalloproteinase inhibition (MMP).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stayton with those of Tran and Purcell with a reasonable expectation of success and add 3-guanidinopropionic acid to the hydrogel of Stayton as 3-guanidinopropionic acid is taught to be capable of inhibiting MMP activity and Purcell teaches that bioresponsive hydrogels can be used for on-demand MMP inhibition and Stayton teaches bioresponsive hydrogels that are both temperature and pH responsive and have use in a variety of applications, such as drug delivery systems, etc. and its prima facie obvious to combine prior art elements according to known methods to yield predictable results.
Regarding the claimed failure rate, the prior art makes obvious a temperature responsive hydrogel comprising the elected copolymer and the elected 3-guanidinopropionic acid and while the prior art doesn’t teach 3-guanidinopropionic acid to be an adhesive enhancing additive, a compound and its properties are inseparable, therefore, 3-guanidinopropionic acid is inherently an additive that increases adhesion.  Furthermore, as the prior art makes obvious the elected species of 3-guanidinopropionic acid in the claimed thermoresponsive hydrogel comprising the elected copolymer, the composition claimed and the composition made obvious by the prior art are expected to have the same properties absent evidence to the contrary which is supported by the instant specification which teaches that the presence of the additive is what is responsible for the improved adhesion strength.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613